DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This action is in reply to the application filed February 28, 2022 and the correspondence received through May 3, 2022.
Claim 1 is pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Pat. No. 11,263,662 (the ’662 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the features of the present claim 1 are disclosed by claim 1 of the ’829 patent.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under AIA  35 U.S.C. § 103 as being unpatentable over Allekotte et al. (U.S. Pub. No. 2017/0115853 A1) (hereinafter “Allekotte”) in view of Soon-Shiong (U.S. Pub. No. 2017/0078756 A1).

Claim 1: Allekotte, as shown, discloses the following limitations:
receiving media content (see at least ¶ [0015]: metadata associated with an image can be identified or otherwise obtained. The image can be an image captured by an image capture device associated with a user, or other image. The metadata can include information associated with the image, such as location data (e.g. a location where the image was captured), a description of the content or context of the image (e.g. hashtags or other descriptors), temporal data (e.g. a timestamp), image properties, focus distance, user preferences, and/or other data. One or more image recognition and/or computer vision techniques can further be used on the image to determine image characteristics associated the content depicted in the image. In particular, the image recognition techniques can be used to identify information depicted in, or otherwise associated with, the image. For instance, the image recognition techniques can be used to determine one or more contextual categories associated with the image (e.g. whether the image depicts food, whether the image depicts an interior or exterior setting, etc.). The image recognition techniques can further be used to identify information such as the presence of people in the image, the presence and/or identity of particular items in the image, text depicted in the image, logos depicted in the image, and/or other information. In a particular embodiment, facial recognition techniques can be used to identify one or more persons depicted in the image; see also at least ¶ [0030]: method (200) can include identifying metadata associated with an image. As indicated above, metadata may include information associated with an image and/or an image capture device that captured the image. For instance, metadata associated with the image may include ownership data, copyright information, image capture device identification data, exposure information, descriptive information (e.g. hashtags, keywords, etc.), location data (e.g. raw location data such as latitude, longitude coordinates, GPS data, etc.), and/or various other metadata);
automatically identifying one or more elements and associated metadata in the media content using a machine learning technique (see at least ¶ [0014]: one or more image tags can be automatically determined based at least in part on metadata associated with an image and/or image recognition data associated with the image; see also at least ¶ [0016]: One or more image tags can be determined from the metadata and/or the image recognition data. The image tags can include individual words or phrases associated with the image. The image tags can include broad descriptors, such as "food" or "drink," and/or relatively narrower descriptors, such as "pizza" or "beer." As another example, the image tags may include location descriptors such as the name of a restaurant or other location depicted in, or otherwise associated with, the image. For instance, if an image is captured at a sushi restaurant, a tag may specify a name or other descriptor associated with the sushi restaurant. It will be appreciated that various other suitable image tags may be determined describing various other aspects or characteristics of an image; see also at least ¶ [0022]: the determined image tags may include inferred tags and/or candidate tags. In this manner, the one or more tags may have associated confidence values. The confidence values may provide an indication of an estimated likelihood that the image tags accurately describe or relate to the content of or activities associated with image; see also at least ¶¶ [0015], [0023], [0026], and [0031]);
embedding one or more hashtags within the media content, each of which corresponds to one of the one or more elements identified in the media content (see at least ¶ [0017]: at least one of the image tags can be provided for display in association with the image. In this manner, the displayed tags can be selectable by a user, such that a user may select one or more of the image tags as desired. For instance, the image tags can be displayed in a user interface by a user device associated with the user. As used in Allekotte, a user device can include a smartphone, tablet, laptop computer, desktop computer, wearable computing device, or any other suitable computing device; see also at least ¶ [0018]: upon a user selection of an image tag, one or more additional tags can be provided for display. The one or more additional tags can be determined based at least in part on the selected image tag; see also at least ¶ [0024]: image caption 106 can be generated based at least in part on inferred image tag 104. For instance, caption 106 can be generated by selecting an image caption template from a set of determined image caption templates, each image caption template including a sequence of words and blank spaces; see also at least ¶¶ [0025]-[0026] and [0033]);
publishing the media content with the one or more hashtags (see at least ¶ [0027]: for instance, FIG. 3 depicts user interface 100 after the user has selected additional candidate image tag 112 labeled "+sushi." As shown, "#sushi" is added as a selected image tag 110, and additional candidate image tags 114 are displayed. In addition, FIG. 3 depicts a new image caption 116 specifying "Eating sushi at The Sushi Bar." For instance, new image caption 116 can be generated by selecting a new suitable image caption template and inserting inferred image tag 104 and the selected image tag 110 labeled "#sushi" into the caption template; see also at least ¶¶ [0028] and [0035]-[0037]).
Allekotte also discloses various computer architectures for implementing the features identified above (see at least ¶¶ [0038]-[0046]).

Allekotte does not explicitly disclose, but Soon-Shiong, as shown, teaches the following limitations:
tracking engagements of one or more users with the media content having the one or more hashtags to yield a set of statistics (see at least ¶ [0041]: a typical interaction between the user device 140 and the digital content channel would include rendering content obtained from the digital content channel on the device, possibly by one or more content or media players. As many individuals submit content to the channel, possibly through the direct recognition of content via iD Browser-like technologies, the subscription services routes the content to the registered or subscribing devices. The device 140 then obtains the digital content from the channel, via the channel identifier, and renders it according to the content's format (e.g., images, videos, audio, games, promotions, application, etc.); see also at least ¶ [0043]: additional interactions beyond mere rendering or consuming content could also be supported. Another type of interaction includes submitting content to the channel. In such an embodiment, a user might capture an image of the band as shown via the device 140; the image can be uploaded to the subscription service 105, which in turn identifies corresponding channels as described. The image can then be sent to all registered devices that have subscribed to the “object of interest”; see also at least ¶ [0044]: an especially interesting type of interaction includes initiating a transaction with respect to the at least one digital content channel. The transaction could include a financial transaction or even a non-financial transaction. A financial transaction would include a purchase, an account withdrawal, an account credit, a credit or loyalty card transaction, healthcare payment, or other form of transaction that relates to a monetary exchange. An example of a non-financial transaction includes a protocol exchange, a login within an on-line account, a database transaction, a healthcare transaction, a prescription, or other type of non-monetary exchange; see also at least ¶¶ [0040], [0042], and [0045]-[0048]); and
generating a user-specific loyalty identifier for a user associated with the media content, based on the set of statistics (see at least ¶ [0014]: yet another aspect of the inventive subject matter relates to treating images or other recognizable objects as a visual social media hash tag; see also at least ¶ [0032]: the subscription system also provides for construction of new content channels or for submission of content to existing channels. As illustrated, the subscription system 105 can include a digital data processing module 115, a channel database 120, and a subscription module 110 that work in concert to give rise to a natural engagement system that allows users to create, discover, or otherwise engage with recognized content via their suitably configured personal devices; see also at least ¶ [0039]: the subscription module 110 uses the set of descriptors to generate a list of channel identifiers from the channel database where channel identifiers in the list are considered to correspond to descriptors that are at least near the set of descriptors generated from the image data or that satisfy the descriptor-based query. The list can be generated by submitting the set of descriptors to the channel database; in return the channel database could return the list as a results set; see also at least ¶ [0063]: once the new content has been classified by the digital data processing module 115, the subscription manager 405 stores an identifier of the content source (e.g., a URL, a link, a unique file identifier, etc.), and its association with a channel identifier in the channel database 120; see also at least ¶¶ [0040]-[0048])

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for creating visual hashtags and reward systems based thereon taught by Soon-Shiong with the image hash-tagging system disclosed by Allekotte, because Soon-Shiong teaches at ¶ [0049] that using its techniques “provides a foundation for an excellent, more detailed use-case of leveraging the inventive subject matter as an automated visual hash tag content distribution system;” at ¶ [0014] that by using its techniques “a person is able to treat objects, symbols, images, events, or other recognizable items as a conduit for digital feeds related to the object (e.g., social media feeds, etc.);” and at ¶ [0067] that “One of the many benefits of using this system in subscribing to content channels (e.g., searching for relevant content) instead of other conventional keyword based method, such as searching over Google®, is that using an image to search provides additional context much more efficiently that will not be present in keywords.”. See M.P.E.P. § 2143(I)(G).
Moreover, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for creating visual hashtags and reward systems based thereon taught by Soon-Shiong with the image hash-tagging system disclosed by Allekotte, because the claimed invention is merely a combination of old elements (the techniques for creating visual hashtags and reward systems based thereon taught by Soon-Shiong and the image hash-tagging system disclosed by Allekotte), in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See M.P.E.P. § 2143(I)(A).

Conclusion
This is a continuation of applicant’s earlier Application No. 17/337,017. All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The following references have been cited to further show the state of the art with respect to content analysis and tracking.
Davulcu et al. (U.S. Pub. No. 2007/0043583 A1) (finding-and-buying-through-tags); 
Elvekrog et al. (U.S. 2016/0012481 A1) (optimizing targeted advertisement distribution); 
Medvedovsky et al. (U.S. 2014/0241621 A1) (generating insights from user images and other data);
Kumar et al. (U.S. Pub. No. 2014/0278865 A1) (direct distribution of merchant-based rewards);
Glazier et al. (U.S. Pub. No. 2018/0293603 A1) (referral tracking and rewards for shared links); 
Swanson et al. (U.S. Pub. No. 2015/0213411 A1) (collaborative meeting planning); and
Barbosa et al. (“Characterizing the effectiveness of twitter hashtags to detect and track online population sentiment.” CHI '12 Extended Abstracts on Human Factors in Computing Systems. Association for Computing Machinery, New York, NY, USA, 2621–2626. Year: 2012).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher B. Tokarczyk whose telephone number is (571) 272-9594. The examiner can normally be reached on M-H 5:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar, can be reached at (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B TOKARCZYK/             Primary Examiner, Art Unit 3622